Martin, J.
Peters and others, sureties of Hozey, the sheriff, and appellants in this case, pray that the execution, which has issued since the appeal on the ground that an insufficient bond was given, may he enjoined.
The judgment is against the six sureties severally for $1353 58, withd amages thereon at the rate of twenty per cent per anpum, from the 11th of July, 1840, till paid. Four of the sureties, are applicants for an injunction. Three of the applicants, have, with a fourth obligor, given a joint and several bond for twenty five hundred dollars; and the fourth applicant, with an other obligor, has given a joint bond for the same sum. The four applicants united in one petition of appeal,.on which the judge made an order granting the appeal, on their giving surety in the sum of twenty five hundred dollars. It is clear, the appeal on such 4 bond is de-volutive only. Each judgment was for $1353 58, and damages, which, at the time of rendering the judgment, amounted, at twenty per cent per annum, from the 11th of July, 1840, to the 19th of January, 1842, upwards of eighteen months, to more than four hundred dollars, making in all $1753 58. The bond for a sus-pensive appeal, according to art. 575 of the Code of Practice, ought to have been for that sum, and one-half more, or $2630 37, for each appellant. The application must therefore he rejected.